﻿75. Comrade President, it is with particular satisfaction that 1 wish to congratulate you on your election to the high office of President of the thirty-second session of the General Assembly. This election has been hailed in Yugoslavia for reasons that it would be superfluous to explain. The election to the presidency of the General Assembly of a representative of socialist and non-aligned Yugoslavia, at a significant moment in the development of international relations, is a mark of appreciation that we highly esteem. However, it is also an obligation to exert a maximum effort to contribute to the realization of the purposes and decisions of the United Nations.
76.	At the same time, 1 avail myself of this opportunity to pay full credit to the representative of friendly and non-aligned Sri Lanka, Hamilton Shirley Amerasinghe who, by his rich experience and fruitful activity, greatly contributed to the successful work of the thirty-first session of the General Assembly.
77.	May I welcome stress the extraordinary importance of the admission to membership in the United Nations of the friendly Socialist Republic of Viet Nam, whose people, by its heroic struggle and enormous sacrifices, has won the admiration of the whole world, and its own freedom and independence, and has proved its readiness to participate on equal terms, and to make its valuable contribution, in the solving of major problems of the present-day world. We are also pleased to welcome the admission of the Republic of Djibouti, whose independence means a contribution to the liquidation of colonialism and the stabilization of relations in Africa.
78.	The international community is faced with new challenges that we must look straight in the eye if we are to stimulate positive developments and arrest the dangerous slide toward new conflicts.
79.	It is a fact that equitable bilateral, and in some areas also multilateral, co-operation among States has been expanding in many spheres of international life. Accelerated national and social emancipation, the diversity of approaches to the democratic transformation of relations in the world and the spreading of the struggle for universe', application of the principles of active and peaceful coexistence have had the effect of uniting ever more the forces fighting for the democratization of international relations and of constantly shifting the relation of forces in the world in favour of peace and progress. The peoples of the world are resisting ever more energetically all forms of dependence, aggression, interference in internal affairs, domination and exploitation. The affirmation of one's own approach to social development and of the authentic values of social and national communities are becoming increasingly one of the essential characteristics of our epoch.
80.	All this has also been reflected during the recent visits of President Tito to the Union of Soviet Socialist Republics, the Democratic People's Republic of Korea and the People's Republic of China. These visits have undoubtedly contributed considerably to the promotion of relations and the strengthening of co-operation and friendship between the Socialist Federal Republic of Yugoslavia and the three aforementioned friendly countries, on the basis of respect for the well-known principles of independence, sovereignty, equal rights, territorial integrity, non-interference in internal affairs and independent choice of ways of internal social, economic and political development. One of the very important results of the visits has been yet another strong affirmation of these principles, which form the basis of active and peaceful coexistence. Strict respect for these principles by all the States Members of the United Nations is the most important element of the foundation of peace and security in the world and of the promotion of peaceful, all-round and equitable cooperation among countries and peoples whether with different or with the same or similar socio-economic and political systems. These principles constitute the foundation of the policy of non-alignment that Yugoslavia, which is successfully building its system of social self- management, has been pursuing consistently for many years.
80. The positive trends I have referred to are, however, uneven, and are meeting with growing resistance and, ever more, frequently, with the exertion of brutal pressure and the open use of force by the forces of imperialism, colonialism, neo-colonialism and foreign domination in general. Major international political and economic questions are not being solved at a rate and in a manner called for by their acute character; or recourse is made to partial solutions, often outside the United Nations, and regardless of the interests and without the participation of the parties directly concerned. What causes particular concern is the absence of substantive results in solving world economic problems, which results in a constant deterioration of the economic development of developing countries, especially of the least developed ones among them, and still further complicates international economic relations as a whole.
81.	The evident stagnation in the development of detente, and the ever more manifest tendencies to limit its scope, pose the question as to whether the world is on the threshold of the revival of certain aspects of cold-war policy. This question is raised by the intensified efforts to deepen the bloc division of the world, to step up the struggle for the extension of spheres of interest, particularly in the areas of non-aligned and other developing countries, and to intensify the arms race.
82.	The question arises whether this development has not reached the dangerous limit that should not be overstepped, as this could irreparably threaten peace and security in the world. And is it not high time to exert our utmost efforts so that we can begin to overcome negative tendencies and resistance to the process of relaxation of tensions, as well as to thwart attempts at making use of detente for achieving narrow objectives? We rejoice at every sign which shows that even the most powerful great Powers, whose policies essentially affect the development of the process of detente, are beginning to realize, like the other States Members of the United Nations, where this negative trend in the development of the process of relaxation of international tensions is leading. It remains to be seen whether they are prepared to make the necessary effort, in the same manner as all the other countries, to act decisively in opening prospects for a positive development of detente, which also means a positive development of international relations as a whole. On this occasion also, we wish to express our profound belief that the process of easing international tensions cannot prove to be a lasting one, even in its present limited form, without the participation of all countries in solving crucial international issues and the extension of' detente to all geographical regions and to all spheres of international relations.
83.	I wish to draw attention, at this session of the General Assembly also, to the exceptionally important decisions of the Fifth Conference of Heads of State or Government of Non-Aligned Countries, which was held in Colombo last year. The present international situation has confirmed the correctness of the clear and resolute stands adopted by that Conference and the significance of the all-round active involvement of the non-aligned movement as an independent and ever more influential world factor in solving key international problems. The constant efforts exerted by the non-aligned countries since the Fifth Conference in Colombo to implement its decisions gradually, particularly by promoting mutual co-operation and launching initiatives for strengthening broader international co-operation and solidarity, have produced palpable results and constitute a contribution to a positive development of international relations.
84.	The non-aligned countries are encountering major problems and obstacles along this road. The problems with which non-aligned countries are faced today are, to a great extent, a legacy of colonial times or a consequence of profound national and social transformations, and are the concern of the broader international community. Differences of views and interests which periodically assume the character of conflicts between some non-aligned countries—which are currently most pronounced in Africa—are not a characteristic feature of the movement as a whole. The non-aligned countries have always surmounted differences and conflicts successfully when their common interests and their activities aimed at solving crucial international issues were involved. We are convinced that the current disputes between some non-aligned countries can be solved peacefully, in accordance with the principles of non-alignment, the Charters of the United Nations and the Organization of African Unity. Any attempt by other countries to make use of these disputes or to exacerbate them not only renders their solution more difficult but also creates crises of wider proportions. For that reason my country has consistently advocated the peaceful solution of the disputes which have arisen, or may arise in the future, and is most resolutely opposed to any outside interference by any other State.
85.	We resolutely insist on the need to strengthen the solidarity and unity of non-aligned countries. We also believe that the strengthening of the solidarity of all developing countries belonging to the Group of 77 is of vital importance to all developing countries and also of decisive significance for the establishment of the new international economic order.
86.	The unity and the influential role of non-aligned countries in international developments is an essential element of stability in the world and one of the most important factors for eliminating the threat of war and strengthening world peace and security. This should be remembered by all those who hope to undermine and disrupt the unity of non-aligned countries, and are actively engaged in efforts to achieve that end.
87.	The struggle of non-aligned countries is today the most important factor for overcoming the division of the world into antagonistic military-political blocs, opposing the policy of division of the world into spheres of interest and influence, and strengthening the process of relaxation of international tensions as well as the transformation of this process into universal active and peaceful coexistence.
88.	In this respect we are convinced that the importance and the role of the non-aligned movement will constantly grow in the forthcoming period and that its contribution to solving international problems will be ever greater. All influential international entities should realize that their co-operation and dialogue with the non-aligned is the only acceptable relationship with this great international movement, whose historical significance is increasingly recognized in the world.
89.	My country actively is participating in the efforts of the non-aligned countries to implement a number of important tasks arising out of the decisions and the action programme adopted by the Fifth Conference, and in the preparations for the ministerial conference of the non- aligned countries which will be held in Belgrade in 1978. As host to that Conference, Yugoslavia will make a maximum effort to contribute to the success of that important gathering in the spirit of continuity of the policy of non-alignment and in the interests of peace and security .in the world and of the struggle to build new and more equitable international political relations and to establish the new international economic order.
90.	In this context, the United Nations has already played an important role. It has achieved tangible results in identifying international issues and in determining priorities, principles and ways for solving these problems. However, the greatest weakness of the United Nations resides in the fact that it has not succeeded in ensuring respect for and implementation of its decisions by all the States Members of the world Organization. it is indispensable to start an open dialogue about this problem here within the framework of the United Nations and to arrive at adequate decisions.
91.	The agenda of the thirty-second session of the General Assembly contains a large number of items. The number of outstanding international problems is constantly growing, but unfortunately very few questions have been solved successfully and removed from the agenda of the United Nations. I take great pleasure in reminding the Assembly that Yugoslavia, in conjunction with Italy and as a result of the Osimo agreements, has removed two questions from the agenda of the Security Council. This may serve as an example of how it is possible, with mutual efforts and goodwill, to solve a very complex question which had burdened relations between two neighbouring countries and had threatened stability, security and peace in Europe and, more broadly, in the world.
92.	Acute focal-points of crisis in several regions of the globe are at the centre of attention during the current session of the General Assembly.
93.	The situation in the Middle East is further complicated by the ever more aggressive policy of Israel. The most recent measures aimed at extending the scope of Israeli legislation to the territory of the West Bank of the River Jordan and the Gaza Strip and the establishment of new Israeli settlements in occupied Arab territories are part of a continued action by Israel aimed at annexing occupied territories and this poses a direct threat to peace and security in the region and beyond. Besides, Israel continues to deny the national rights of the Palestinian people, whose generally recognized legitimate representative is the Palestine Liberation Organization, in spite of the ever more widely accepted fact that the key to the solution of the Middle East crisis lies precisely in the realization of these legitimate rights, including the right of the Palestinian people to establish its own independent State.
94.	By its most recent acts of colonization Israel endeavours to perpetuate the occupation of the territories of Arab countries, thereby violating the generally endorsed principles embodied in the United Nations resolutions on withdrawal from territories occupied in 1967. The United Nations should do everything to have Israel comply with its decisions; this means Israel's withdrawal from all the Palestinian and other Arab territories it occupied in 1967 and the realization of the legitimate national rights of the Palestinian people. This alone can render possible a peaceful, lasting and just solution and guarantee the independence and security of all countries and peoples of the region, including those of Israel. For any such initiative, including the Geneva Peace Conference on the Middle East, to be successful, it is essential that the Palestine Liberation Organization participate, without any conditions, as an equal partner of all the other participants at that Conference. All attempts designed to prevent the full participation of the Palestine Liberation Organization at the Geneva Conference are fraught with danger. This illusion should be finally discarded by all those responsible for speedily finding a peaceful solution to the crisis in the Middle East.
95.	From' various quarters demands are being addressed to the Palestinians to recognize Security Council resolutions 242(1967) and 338(1973). Yugoslavia voted in favour of those resolutions and gave them its support, because it felt that they embodied some essential elements for the solution of the crisis in the Middle East, the withdrawal of Israel from Arab territories occupied in 1967 being the most important among them. However, I believe that the vast majority of countries represented in this hall will agree that those two resolutions are not sufficient, since the national entity of the Palestinian people and its right to establish an independent State are not recognized by them. Therefore we believe that the Security Council should adopt a new resolution embodying these two key elements. Then the Council would have defined all the elements relevant to a lasting solution of the Middle East crisis and the appropriate action to be taken by it.
96.	All those now involved in the search for a comprehensive solution of the Middle East crisis should take this into consideration and act accordingly if they really wish to speed up progress towards a peaceful and just solution of that crisis.
97.	The Cyprus crisis is in the same geographical region. We are very concerned over the absence of any progress in solving the crisis in Cyprus, where ever more frequent attempts are being made to legalize the division by force of the sovereign State of Cyprus. Yugoslavia continues to believe that negotiations between the Greek and Turkish Cypriot communities provide the only way conducive to a lasting solution-negotiations founded on full national equality and based on the generally adopted principles contained in the relevant resolutions of the General Assembly and the Security Council, which require the preservation of the territorial integrity, independence and non-alignment of the Republic of Cyprus. Our session should give a new impulse towards an accelerated search for a solution of this acute problem under the auspices of the United Nations.
98.	For many years we have been absorbed in the problem of apartheid and racism in southern Africa, which directly threatens the independence of neighbouring countries and constitutes an acute international issue affecting peace and security in general. South Africa is engaged in permanent aggression against the Namibian people. Condemning such a practice, the United Nations should take resolute action to implement the decision on the accession of Namibia to independence in 1978 under the leadership of the South West Africa People's Organization [SWAPOJ in its capacity as the only legitimate representative of the people of
Namibia.	
The situation is also very disturbing owing to the unsolved problem of Southern Rhodesia. Ian Smith's racist regime continues to defy the demand of the international community that it hand over power to the majority of the people of Zimbabwe. It is intensifying its war effort in Southern Rhodesia find simultaneously, with the continuous help of South Africa, it is carrying out constant aggressive actions against Mozambique and other neighbouring countries.
99.	The United Nations should offer effective support and assistance to the liberation movements-to SWAPO in Namibia, and to the Patriotic Front in Zimbabwe-in their struggle for independence, as well as to the front-line countries in their fight against racism and apartheid. Any lasting solution must be based on full respect for the essential and legitimate interests of the peoples of Namibia and Zimbabwe. Only within this framework is Yugoslavia ready to support anyone's efforts to bring about a peaceful solution of these questions.
100.	The United Nations should also fully support the people of South Africa who are fighting against racist terror and for the liquidation of apartheid. The present situation in South Africa could be the source of a crisis of wider international dimensions.
101.	According priority to southern Africa, the United Nations should on this occasion again renew its categorical demand for the liquidation of colonialism in the still remaining colonial enclaves wherever they may be. There are no so-called small unresolved colonial questions. What is involved is the equal right of all peoples under colonial rule to self-determination and independence.
102.	A new crisis has recently flared up upon the Horn of Africa. The settlement of conflicts and outstanding problems in that region can in our opinion be achieved only by peaceful means on the basis of respect for the territorial integrity and independence of all the countries of the area and by ensuring their free social and economic development. Otherwise this latest conflict in Africa will benefit only those forces that are interested not in strengthening the independence of the African countries but in advancing their own interests and influence in Africa. My country believes that it is the duty of all the States Members of the United Nations to adhere most strictly to these principles. All those countries which act contrary to this are playing with fire which could set ablaze an armed conflict of wider proportions.
103.	Although the Korean question is not on the agenda of this session it merits our full attention, because the failure to solve it has broad negative consequences. Yugoslavia supports the politics of the Democratic People's Republic of Korea directed towards the peaceful and independent unification of the Korean people. Yugoslavia urges the withdrawal of foreign troops from South Korea, the elimination of foreign military bases and the conclusion of a peace treaty which would establish conditions for the Korean people to achieve its national aim of peaceful unification. We believe that the United Nations should more resolutely support these efforts and prevent the legalization of the division of Korea.
104.	The signing of the new Panama Canal treaties-which is the result of a persistent and long struggle by the people of Panama and of broad international solidarity, primarily of the Latin American and other non-aligned countries, as well as a result of the readiness of the Government of the United States of America to reach agreement—is an encouraging step towards achieving the effective sovereignty of Panama over the Canal Zone, which will also contribute to the struggle of the peoples of this continent for full political and economic emancipation. We have already congratulated the Governments of Panama and the United States of America on the successful conclusion of the negotiations and the agreement reached, whereby an important step has been made towards solving a long-lasting neuralgic issue.
105.	A particular problem for the peace and security of the world is posed by the practice of interference in the internal affairs of other countries and pressure by increasingly varied and subtle methods and forms with the aim of undermining the economic development, the social and political stability and the national unity of independent countries. This so-called indirect aggression, which belongs to the category of so-called special warfare, is directed mainly towards the destabilization of certain non-aligned and other developing countries for the purpose of imposing new aspects of neo-colonialism and hegemony or to overthrow some legal Governments. The non-aligned countries have always accorded exceptional importance to the question of non-interference, having in mind that some of them are in fact the most frequent victims of the form of the use of force. At the Fifth Conference of Non-Aligned Countries in Colombo this matter was given special attention and, on the initiative of the non-aligned countries, the thirty-first session of the General Assembly adopted a special resolution dealing comprehensively with this acute cause of international instability. For this reason we fully support the initiative of Guyana on the adoption of a declaration on non-interference, which would be an important contribution to the codification of the principles on which equitable co-operation and democratic and stable relations among States should be built.
106.	We have always believed disarmament to be one of the most important problems for which it is most urgent to find a solution. The decision to convene a special session of the General Assembly devoted to disarmament is an essential and timely action that expresses not only the readiness of the international community for the broadest involvement but also the need for concrete measures to halt the arms race and to begin a process conducive to general and complete disarmament under effective international control. At the same time, it is an expression of an awareness that international peace and security in the present-day world cannot be permanently maintained on the balance of forces, military might and division into blocs. The special session will be the broadest and most representative international gathering, and will not only consider this question in principle, but will also adopt an appropriate programme of measures and ensure a greater role and fuller involvement of the United Nations in the process of disarmament-rightly so, as the negotiations on disarmament held so far have not, despite certain results, made possible substantive progress in the field of disarmament itself. We expect all countries, especially the permanent members of the Security Council, to make the necessary effort to enable the special session to achieve tangible results. So far the preparations reflect the determination of many countries to approach the negotiations in a new and more specific manner, as regards both the definition of" principles and the adoption of specific disarmament measures.
107.	Yugoslavia is consistent in its support of the non- proliferation of nuclear weapons, although it has already had an opportunity to criticize strongly, in various international forums, the failure to abide by the Treaty on the Non-Proliferation of Nuclear Weapons, especially by the most powerful nuclear Powers. Yugoslavia, however, rejects attempts by nuclear Powers to establish, under the pretext of halting the proliferation of nuclear armaments, a total monopoly on the transfer and use of nuclear technology and energy for peaceful purposes, which monopoly is a new threat to the sovereignty of all non-nuclear countries for which nuclear technology is indispensable for their economic and social development.
108.	I therefore wish especially to emphasize the particular importance of the peaceful uses of nuclear energy and technology and their introduction into the energy systems of the non-nuclear countries, primarily the developing countries. Instead of the fulfilment of existing obligations on the transfer of nuclear technology, a monopoly over the use of nuclear technology for peaceful purposes is being further strengthened, new obstacles are being created and attempts are being made to impose new obligations on the developing countries. There is therefore an urgent need to find international solutions for ensuring the free transfer of nuclear technology and its use in the interest of the accelerated development of the non-nuclear and, primarily, of the developing countries.
109.	Since the sixth and seventh special sessions of the General Assembly of the United Nations, when the foundations of the new international economic order were laid, intensive negotiations have taken place between the developing and the developed countries which, despite some progress in identifying the whole complexity of existing economic relations and the unequal position of the developing countries, have not produced the expected results.
110.	The existing situation causes us serious concern, and the developing countries cannot accept it. The unsatisfactory result - of the Paris Conference, which did not achieve the indispensable break-through in the sense of establishing the new international economic order, and the well-known outcome of the resumed thirty-first session of the General Assembly, make it imperative to adopt at the current session such decisions as will lead within the shortest possible time to the concrete solution of a certain number of priority international economic problems. This applies, first and foremost, to the forthcoming negotiations both at this session of the General Assembly and within the framework of the UNCTAD on an integral programme for raw materials and for the establishment of the common fund, as well as on the problem of the foreign debts of developing countries, especially the least developed and hardest hit among them, and on the remaining most important international economic problems.
111.	In this respect all the States Members of the United Nations should devote full attention to the declaration adopted by the Group of 77 developing countries at yesterday's meeting held at the level of ministers for foreign affairs. That declaration expresses the unanimous views and appraisals of developing countries concerning the present state of international economic relations.
112.	The General Assembly at its current session should direct and stimulate negotiations and, in that sense, give priority to the consideration of these problems.
113.	In a situation in which we are faced with uncertainty concerning the state of the world economy and the constant worsening of the position of the developing countries, it is high time that all the developed countries, regardless of their socio-economic systems or size, should show the necessary political will to become specifically involved and to contribute to the solution of the acute world economic problems, and thus to contribute by deeds to the establishment of the new international economic order. Yugoslavia believes that without such readiness on the part of all the developed countries it is impossible to achieve true co-operation between the developing and the developed countries, and all of us here in the United Nations consider that the only way to reach a speedy solution of crucial international economic problems.
114.	It is clear to all of us that the establishment of the new international economic order is a long-term process, but it is certain that it can and must be built by common efforts and through co-operation. In this regard a special responsibility rests on the developed countries. The developing countries see in the new international economic order a way to solve the most important problems of the world economy as a whole, for which the basic prerequisite is the more rapid development of developing countries and an equitable position for them in international economic relations. An orientation toward co-operation would include a determination to act resolutely with a view to implementing the programmes and decisions adopted so far.
115.	Of no less importance is the start of the negotiations to work out a new international strategy for development. For this action the political framework is already embodied in the resolutions on the establishment of the new international economic order. However, it is essential that, having learned from the negative experience of the First and Second United Nations Development Decades, we keep in mind the fact that a new strategy should reflect to the fullest extent the relations of interdependence of all
Members of the international community and define precisely their role, obligations and contribution.
116.	All these actions should be directed also towards the strengthening and development of the role of the United Nations, and especially of the General Assembly, as the most appropriate forum for the equitable participation of all countries in the solving of world economic problems. Unfortunately, the activity of the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System has not produced the expected results. We urge that this very important work be brought to a successful conclusion as soon as possible, so that the system of the United Nations may be able to conduct effective negotiations to solve the most acute and long-term international economic problems.
117.	In the social and humanitarian field, we attach particular importance to the successful outcome of the Decade for Action to Combat Racism and Racial Discrimination, which would be one of the greatest contributions to respect for, and the advancement of, human rights and freedoms as a component part of the struggle for peace, emancipation and social progress. The continuing mass and brutal violations of those rights by colonial and racist regimes and other reactionary forces are a subject of legitimate interest on the part of the international community.
118.	Human rights constitute a totality which, in addition to civil and political rights, include economic, social, national, cultural and other rights, and only their integral application ensures their full enjoyment. The realization of these rights is a long and complex historical process conditioned by many historical, social and developmental circumstances. Therefore, it goes without saying that today, too, we must conduct an open and constructive dialogue on the problem of human rights. It is clear that we must all exert great efforts over a long period in order to achieve the exercise of human rights in all their aspects, bearing in mind that this problem is an important element of peace and security in the world.
119.	However, singling out some aspects of human rights and attaching absolute significance to them, using them for purposes of political pressure and to infringe the sovereignty of independent States, of bloc rivalries, and imposing one's own social model on others are not activities that will conduce to the actual promotion of those rights. Effective action for the advancement of human rights must be conducted primarily from the position of generally adopted international treaties and the necessity of the accession of the greatest possible number of States to numerous international documents and also their full implementation.
120.	The question of ensuring the protection and advancement of the rights of minorities is one the international regulation of which would significantly contribute to the further promotion of human rights. Existing international instruments cover only partially the question of the position of minorities within the framework of the general regulation of human rights and the principle of non-discrimination.
121.	Therefore, at the last session of the General Assembly my delegation called upon the United Nations to pay appropriate attention to this problem for the purpose of working out in more detail the obligations of States and adopting an international document devoted to the protection of the rights and the improvement of the position of minorities. In the meanwhile, the Sub-Commission on Prevention of Discrimination and Protection of Minorities has recommended to the Commission on Human Rights the elaboration of a draft declaration on minorities, which is a positive first step. A broad approach to this problem, which would ensure the protection both of minority groups and minority individuals, is all the more necessary in view of the constant confirmation of the fact that the regulation of this important question is of great importance to the promotion of co-operation and rapprochement among peoples and States, or, rather, that failure to respect those rights threatens peace and security in many regions of the world.
122.	As host to the follow-up meeting of the Conference on Security and Co-operation in Europe, which was provided for in the Final Act of the Helsinki Conference of 1975, Yugoslavia will act in favour of having the meeting adopt measures for the integral implementation of the Final Act, with the aim of strengthening co-operation and security in Europe and the Mediterranean.
123.	I should like to call your attention to the global international importance of the problems of European security and co-operation. The majority of the countries of Europe, as well as the United States of America and Canada, belong to military-political blocs; by far the greatest quantity of armaments and armed forces is in that part of the world; the greatest economic, financial and technological power is concentrated in the hands of those countries. Merely these few obvious facts confirm the broad international importance of European security and cooperation, and thus also the importance of the follow-up meeting to the Conference on Security and Co-operation in Europe.
124.	The Final Act of Helsinki provides a platform not only for detente but also for overcoming division into military-political blocs, and for the expanded implementation of the principles of peaceful coexistence, the strengthening of security, the consolidation of peace and the promotion of equitable international co-operation in Europe and in all the world.
125.	The countries participating in the follow-up meeting at Belgrade face the task of reaching a constructive agreement on the further strengthening of security and co-operation in Europe and elsewhere. At the same time, Yugoslavia has been exerting efforts towards making the European processes a component part of trends in the world that lead towards the strengthening of peace and security, bearing in mind the fact that Europe could make a much greater contribution to the solution of global questions, especially in the economic field. It is obvious that Europe cannot be an oasis of peace and prosperity, independent from developments in other parts of the world.
126.	I believe it is essential, at this session also, to draw attention to the problem of the Mediterranean and the increasingly imperative need to undertake the consideration of the situation in the Mediterranean, which is becoming more and more unfavourable, and to take steps—in the spirit of the decisions of the Fifth Conference of Heads of State or Government of Non-Aligned Countries in Colombo, and of the position expressed in the resolution of the thirty-first session of the General Assembly on international security [resolution 31/92J— towards adopting appropriate decisions in the United Nations on the transformation of the Mediterranean into a zone of peace and security. I should also like to inform the General Assembly that attention will be devoted to the problem of the situation in the Mediterranean at the Belgrade meeting of the Conference on Security and Co-operation in Europe, with the participation, we hope, of non-European Mediterranean countries, with a view to adopting measures for applying the provisions of the Helsinki Final Act to the Mediterranean region as well.
127.	There is no doubt that international relations have worsened in some important areas and that dangerous new situations of crisis have been created. We cannot reconcile ourselves to this state of affairs. The international community has the power to prevent negative developments; this is an expression not just of subjective desires but also of actual possibilities and needs. There has never been a greater number of countries engaged in the building of equitable international co-operation in the world, and, at the same time, there has never been greater awareness of the power of the international community. The priority questions of this session are concerned with the solution of crises and the elimination of focal-points of crisis, primarily in Africa and the Middle East, together with progress towards the adoption of genuine measures of disarmament and the solution of problems of prime importance to the establishment of the new international economic order. It is illusory to think that without progress along these main lines of international relations it is possible to ensure a relaxation of tensions and lasting peace and stability.
128.	Therefore it is essential to strengthen the role of the United Nations, which is the most suitable framework for the international community's efforts to solve international problems, and essential to prevent attempts to circumvent the world Organization or to push it into the background. We are, therefore, faced with the constant task of making the world Organization, with the participation of all its Members, more effective and ensuring the implementation of its decisions.
 
